190 Carondelet Plaza, Suite 600 St. Louis, MO63105 Main: 314.480.1500 Fax: 314.480.1505 August 6, 2012 VIA EDGAR Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549 Re: Guaranty Federal Bancshares, Inc. (the “Company”) Amendment No. 1 to Registration Statement on Form S-1 Filed:August 3, 2012 File No.:333-183062 Ladies and Gentlemen: On behalf of the Company we hereby forward for filing, via EDGAR, Amendment No. 1 to the Registration Statement on Form S-1 relating to the sale by the United States Department of the Treasury of up to 12,000 shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A, $0.01 par value per share. Please direct any and all comments or questions with respect to this filing to me at (314)345-6407. Sincerely, /s/ Craig A. Adoor Craig A. Adoor CAA
